Andrews, Judge.
In R. J. Taylor Memorial Hosp. v. Gilbert, 213 Ga. App. 104 (443 SE2d 656) (1994), we reversed the trial court’s judgment denying a motion for summary judgment brought by the hospital. In Gilbert v. R. J. Taylor Memorial Hosp., 265 Ga. 580 (458 SE2d 341) (1995), the Supreme Court reversed the judgment of this Court. Accordingly, our original judgment in this case is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the trial court’s judgment denying summary judgment to the hospital is hereby affirmed.

Judgment affirmed.


Beasley, C. J., and Johnson, J., concur.